DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Kidd (Reg. No. 31772) on 02/10/2021.The application has been amended as follows: 
1.	(Currently Amended) A method of setting up a wireless connection for a communication device, the method being performed in a network node and comprising:
receiving, from the communication device, a service request, the request comprising a destination identifier of a destination providing a service; and
configuring, based on the destination identifier, the communication device for multi-connectivity or single-connectivity by:
configuring the communication device for multi-connectivity when the destination identifier is indicated as a multi-connectivity service based on information on previous data sessions to a destination pointed at by the destination identifier; and
configuring the communication device for single-connectivity and measuring a data volume of a service data session, and when the measured data volume is above a defined threshold value, entering the destination identifier to a list of candidate multi-connectivity services, in which when a number of times the destination identifier has been entered to the list of candidate multi-connectivity services meets a criterion, indicating the destination identifier to receive multi-connectivity service.
2.	(Currently Amended) The method as claimed in claim 1, wherein the measured data volume indicates a data intensive service for multi-connectivity
.
3.	(Currently Amended) The method as claimed in claim 1 further comprising, comparing the destination identifier to the list of candidate multi-connectivity services for configuring the communication device for multi-connectivity.
4-6.	(Cancelled) 
7.	(Currently Amended) A non-transitory computer readable storage medium containing instructions which, when executed by processing circuitry of a network node, are capable of causing the network node to perform operations to set up a wireless connection for a communication device comprising:

configuring, based on the destination identifier, the communication device for multi-connectivity or single-connectivity by:
configuring the communication device for multi-connectivity when the destination identifier is indicated as a multi-connectivity service based on information on previous data sessions to a destination pointed at by the destination identifier; and
configuring the communication device for single-connectivity and measuring a data volume of a service data session, and when the measured data volume is above a defined threshold value, entering the destination identifier to a list of candidate multi-connectivity services, in which when a number of times the destination identifier has been entered to the list of candidate multi-connectivity services meets a criterion, indicating the destination identifier to receive multi-connectivity service.
8.	(Cancelled) 
9.	(Currently Amended) A network node for setting up a wireless connection for a communication device, the network node comprising:
a processing circuitry; and
a memory containing instructions which, when executed on the processing circuitry, cause the network node to:

configure, based on the destination identifier, the communication device for multi-connectivity or single-connectivity by performing operations to:
configure the communication device for multi-connectivity when the destination identifier is indicated as a multi-connectivity service based on information on previous data sessions to a destination pointed at by the destination identifier; and
configure the communication device for single-connectivity and measure a data volume of a service data session, and when the measured data volume is above a defined threshold value, enter the destination identifier to a list of candidate multi-connectivity services, in which when a number of times the destination identifier has been entered to the list of candidate multi-connectivity services meets a criterion, indicate the destination identifier to receive multi-connectivity service.
10.	(Currently Amended) The network node as claimed in claim 9, wherein the measured data volume indicates a data intensive service for multi-connectivity .
claim 9 further comprising, to compare the destination identifier to the list of candidate multi-connectivity services for configuring the communication device for multi-connectivity.
12-14.	(Cancelled) 
15.	(Currently Amended) The non-transitory computer readable storage medium as claimed in claim 7, wherein the measured data volume indicates a data intensive service for multi-connectivity.
16.	(Currently Amended) The non-transitory computer readable storage medium as claimed in claim 7, wherein the instructions are capable of causing the network node to perform further operations comprising[[:]], comparing the destination identifier to the list of candidate multi-connectivity services for configuring the communication device for multi-connectivity
.
17-19.	(Cancelled) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “the communication device for multi-connectivity or single-connectivity by: configuring the communication device for multi-connectivity when the destination identifier is indicated as a multi-connectivity service based on information on previous data sessions to a destination pointed at by the destination identifier; and
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Examiner, Art Unit 2468